HOMESTEAD FUNDS, INC. 4301 Wilson Boulevard Arlington, VA 22203 VIA EDGAR September 16, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Homestead Funds, Inc. File Nos. 33-35788 and 811-06136 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “1933 Act”), Homestead Funds, Inc. (the “Fund”) hereby certifies that: 1. The form of prospectus and Statement of Additional Information that would have been filed pursuant to Rule 497(c) under the 1933 Act would not have differed from that contained in post-effective amendment no.54 to the Fund’s registration statement on Form N-1A, which is the most recent amendment to the Fund’s registration statement on Form N-1A; and 2. The text of post-effective amendment no.54 to the Fund’s registration statement on Form N-1A was filed electronically with the Securities and Exchange Commission on September 15, 2015. If you have any questions regarding this filing, please do not hesitate to contact me at (703) 907-5953. Very truly yours, /s/ Kelly Whetstone, Esq. Kelly Whetstone, Esq. Secretary, Homestead Funds, Inc.
